Muster, J. (dissenting).
The sole issue here is whether the respondent Board of Zoning Appeals exceeded its power in granting Froelich a variance.
Under the Zoning Ordinance of the Town of Southampton, the board is empowered to grant variances in cases of hardship or practical difficulties as long as the general scheme or ‘ ‘ the spirit of the Ordinance ’ ’ is observed. The parcel involved at bar consists of 12 lots which were part of a subdivision map filed in the County Clerk’s office in 1962. The map showed the existence of a paved road, Pleasant Lane, which was constructed at the town’s insistence. Subsequent to the filing of the map the parcel was upzoned in 1966 from a “ C ” zone, requiring a minimum of 15,000 square feet, to an “A” zone, requiring a minimum of 40,000 square feet. Each of the 12 lots consisted of approximately 20,000 square feet.
When Froelich applied for his variance in early 1969 to build according to “ C ” zone requirements (in the “ A ” zone), he indicated his willingness to meet zone “ B ” requirements (requiring a minimum of 25,000 square feet) by reducing the number of his individual lots from 12 to 9. This is the plan approved by the Board of Zoning Appeals, namely, Froelich was granted permission to develop nine lots, each with 25,000 square feet, in an area requiring a minimum of 40,000 square feet.
In my opinion, this was not an unreasonable change. Froelich established practica^iffintdty'áñd'financial hardship when he showed that conformity with “A” zone requirements would necessitate an abandonment of the filed map, and significant economic injury to him (see Matter of Fulling v. Palumbo, 21 N Y 2d 30, 33). And, as noted by the board, the change requested by Froelich would effect no appreciable change in the neighborhood. The property is bounded on two sides by a cemetery and, as stated by one of the board members, ‘ ‘ nothing else can be done ’ ’ with it. The nearest residences are on lots considerably smaller than those approved here.
In Matter of Beach Haven Jewish Center v. Foley (13 N Y 2d 973, revg. 18 A D 2d 917), cited by the majority, the variance permitted the construction of a business structure in a residential zone. Clearly, as Mr. Justice [now Presiding Justice] Christ pointed out, that was not in harmony with the general purpose and intent of the applicable zoning resolution. Here, however, we have ‘ ‘ harmony ’ ’ with the applicable ordinance in that permission was granted for residential development in a residential zone, and the plots to be developed are considerably larger than those in the immediate neighborhood.
*64The other cases cited by the majority are distinguishable. For instance, in Matter of Northampton Colony v. Board of Appeals of Inc. Vil. of Old Westbury (30 Misc 2d 469, affd. 16 A D 2d 830) permission was sought, as it was in the Beach Haven Jewish Center (supra) case, to change an area zoned residential to business; and in Matter of Hess v. Bates (17 Misc 2d 22) the area involved (40 acres) was so much greater than that at bar that no comparison is proper. In Hess, there was no attempt to change a residential zone to a business zone, but there does come to a point when the area involved is so great that a change, e.g., from Residential “ A ” to Residential “ B ”, constitutes a legislative act by an administrative body. In those cases, the 1 ‘ spirit of the Ordinance ” is no longer respected.
Considering its location and the surrounding property, the area involved here is relatively small (less than eight acres) and, since Froelich established practical difficulty in complying with the ordinance, and since the variance as granted would not effect a change in the character of the neighborhood, but in fact would improve its residential quality, the board’s determination was not an unlawful usurpation of legislative powers and should be confirmed (see Matter of Hoffman v. Harris, 17 N Y 2d 138; Matter of Wilcox v. Zoning Bd. of Appeals of City of Yonkers, 17 N Y 2d 249).
• Accordingly, I dissent and vote to affirm the judgment.
Christ, P. J., and Brennan, J., concur with Hopkins, J.; Munder, J., dissents in an opinion, in which Rabin, J., concurs.
Judgment reversed, on the law, without costs, and determination annulled.